Case 19-24835-JAD   Doc 16 Filed 02/12/20 Entered 02/13/20 00:43:25   Desc Imaged
                         Certificate of Notice Page 1 of 3
      Case 19-24835-JAD                Doc 16 Filed 02/12/20 Entered 02/13/20 00:43:25                               Desc Imaged
                                            Certificate of Notice Page 2 of 3
                                              United States Bankruptcy Court
                                            Western District of Pennsylvania
In re:                                                                                                     Case No. 19-24835-JAD
Anthony DePante                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0315-2                  User: nsha                         Page 1 of 2                          Date Rcvd: Feb 10, 2020
                                      Form ID: pdf900                    Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 12, 2020.
db             +Anthony DePante,    624 Cascade Rd,    Pittsburgh, PA 15221-4604
15173299      ++CONTINENTAL FINANCE COMPANY LLC,     PO BOX 8099,    NEWARK DE 19714-8099
               (address filed with court: Continental Finance Company,       Attn: Bankruptcy,    PO Box 8099,
                 Newark, DE 19714)
15173297       +Chrysler Capitol,    PO Box 660647,    Dallas, TX 75266-0647
15173298       +Citibank/Goodyear,    Citibank Corp,    Centralized Bankruptcy,    PO Box 790034,
                 Saint Louis, MO 63179-0034
15173301       +First Premier Bank,    PO Box 5524,    Attn: Bankruptcy,    Sioux Falls, SD 57117-5524
15173303       +Fortiva,    Attn: Bankruptcy,    PO Box 105555,    Atlanta, GA 30348-5555
15173306       +People’s Natural Gas,    Bankruptcy Division,     375 North Shore Dr,   Pittsburgh, PA 15212-5866
15173309       +Synch/litt,    Attn: Bankruptcy,    PO Box 965060,    Orlando, FL 32896-5060
15173315        Wells Fargo Home Mortgage,    PO Box 14411,     Des Moines, IA 50306-3411

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: kburkley@bernsteinlaw.com Feb 11 2020 03:30:17       Duquesne Light Company,
                 c/o Bernstein-Burkley, P.C.,    707 Grant Street, Suite 2200, Gulf Tower,
                 Pittsburgh, PA 15219-1945
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Feb 11 2020 03:20:34
                 PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
15173300       +E-mail/PDF: creditonebknotifications@resurgent.com Feb 11 2020 03:20:36        Credit One Bank,
                 Attn: Bankruptcy Department,    PO Box 98873,    Las Vegas, NV 89193-8873
15173304       +E-mail/Text: electronicbkydocs@nelnet.net Feb 11 2020 03:29:51       Nelnet Loans,
                 Attn: Bankruptcy Claims,    PO Box 82505,    Lincoln, NE 68501-2505
15173307       +E-mail/PDF: gecsedi@recoverycorp.com Feb 11 2020 03:20:04       Syncb/levin-wolf Fur,
                 Syncb/Levin Furniture,    Attn: Bankruptcy,    PO Box 965060,   Orlando, FL 32896-5060
15173901       +E-mail/PDF: gecsedi@recoverycorp.com Feb 11 2020 03:20:30       Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,     PO Box 41021,   Norfolk, VA 23541-1021
15173310       +E-mail/PDF: gecsedi@recoverycorp.com Feb 11 2020 03:20:30       Synchrony Bank/Care credit,
                 PO Box 965060,    Attn: Bankruptcy,   Orlando, FL 32896-5060
15173313       +E-mail/PDF: gecsedi@recoverycorp.com Feb 11 2020 03:20:58       Synchrony Bank/JC Penneys,
                 Attn: Bankruptcy,    PO Box 956060,   Orlando, FL 32896-0001
15173314       +E-mail/Text: BankruptcyNotice@upmc.edu Feb 11 2020 03:30:10       UPMC,    2 Hot Metal Street,
                 Pittsburgh, PA 15203-2348
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15173302*        +First Premier Bank,   PO Box 5524,   Attn: Bankruptcy,   Sioux Falls, SD 57117-5524
15173305*        +Nelnet Loans,   Attn: Bankruptcy Claims,   PO Box 82505,   Lincoln, NE 68501-2505
15173308*        +Syncb/levin-wolf Fur,   Syncb/Levin Furniture,   Attn: Bankruptcy,   PO Box 965060,
                   Orlando, FL 32896-5060
15173311*        +Synchrony Bank/Care credit,   PO Box 965060,   Attn: Bankruptcy,   Orlando, FL 32896-5060
15173312*        +Synchrony Bank/Care credit,   PO Box 965060,   Attn: Bankruptcy,   Orlando, FL 32896-5060
                                                                                              TOTALS: 0, * 5, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 12, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
     Case 19-24835-JAD         Doc 16 Filed 02/12/20 Entered 02/13/20 00:43:25               Desc Imaged
                                    Certificate of Notice Page 3 of 3


District/off: 0315-2          User: nsha                  Page 2 of 2                  Date Rcvd: Feb 10, 2020
                              Form ID: pdf900             Total Noticed: 18


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 10, 2020 at the address(es) listed below:
              Keri P. Ebeck   on behalf of Creditor    Duquesne Light Company kebeck@bernsteinlaw.com,
               jbluemle@bernsteinlaw.com
              Matthew S Feinman    on behalf of Debtor Anthony DePante matt@feinmanlawpa.com,
               office@feinmanlawpa.com
              Office of the United States Trustee    ustpregion03.pi.ecf@usdoj.gov
              Rosemary C. Crawford    crawfordmcdonald@aol.com, PA68@ecfcbis.com
                                                                                             TOTAL: 4
